Citation Nr: 9918022	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-21 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958 and from September 1961 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1993, in which 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for cervical spine and 
lumbar spine disorders.  The veteran subsequently perfected 
an appeal of that decision.  A hearing on these claims was 
held in Atlanta, Georgia, on March 14, 1997, before Jeff 
Martin, who is a member of the Board and was designated by 
the chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

In an August 1998 decision, this case was remanded to the RO 
for additional development.  Although the RO did not 
specifically address the Board's request for confirmation as 
to whether all the veteran's service medical records are of 
record, upon review of the claims file, the Board concludes 
that the service medical records on file are complete.  A 
January 1993 notation from the National Personnel Records 
Center notes that all the service medical records have been 
furnished, and the records furnished include treatments for 
the entire period of the veteran's service.  Additionally, 
the Board notes that the veteran testified that he was not 
treated in service for his cervical and lumbar spine.  Upon 
completion of the requested development to the best of their 
abilities, the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDING OF FACT

There is no competent evidence of record relating the 
veteran's current cervical and lumbar spine disorders to his 
period of active service.


CONCLUSION OF LAW

The claims of entitlement to service connection for cervical 
and lumbar spine disorders are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat and he has not 
asserted that he has any injuries which were incurred in 
combat.  Accordingly, this provision is not applicable.

The veteran contends that he injured his cervical and lumbar 
spines during service while playing sports.  He specifically 
alleges that he had pain in his upper and lower extremities 
in service and after discharge and did not realize that this 
pain was attributable to his cervical or lumbar spine.  At 
his March 1997 hearing before a member of the Board the 
veteran testified that he did not seek treatment for back 
pain in service but as a member of the medical staff, with a 
medical military occupational specialty, he was treated 
informally by the doctors without requiring official 
treatment records.  In any case, he testified that he was 
treated for pain in his extremities and not his back in 
service.  He further testified that the private physician 
performing his cervical spine surgery in March 1992 asserted 
that his current problems were likely due to his sports 
activity in service.  However, despite a 60 day abeyance 
during which to submit this evidence, the only doctor's 
statement submitted addressed only the current nature of the 
veteran's spine disorders without reference to etiology.  
Further, in August 1998 the Board remanded the case in order 
to provide the veteran additional time to obtain medical 
evidence of a nexus between his extremity pain in service and 
his current lumbar and cervical spine disorders, but the 
veteran failed to respond to the August 1998 letter sent by 
the RO.  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
cervical and lumbar spine disorders are not well grounded.  
Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant.  See Edenfield v. Brown, 8 Vet. App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the United States Court of Appeals for 
Veterans Claims (Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, in the present 
case, either the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, might make the claim well grounded, or 
the VA has provided the veteran of ample notice that such 
evidence should be obtained and submitted.  

A review of the record reveals that the veteran's spine, 
upper extremities and lower extremities were reported as 
normal at his discharge from service.  Service medical 
records do not contain complaints of treatment for a cervical 
spine disorder, and only contain one reference to treatment 
for lumbar strain, and the veteran has testified that he was 
not treated for spine complaints during service.  Post-
service medical evidence indicates that the veteran was first 
treated for cervical and lumbar spine complaints in February 
1992 and underwent surgery on his cervical spine in March 
1992.  A March 1985 x-ray report indicates that the veteran 
had mild cervical spondylosis, but no complaints or treatment 
notes accompany this clinical finding.  At his hearing the 
veteran testified that he had been treated at a chiropractor 
for low back pain after discharge, but that nothing showed up 
on x-rays at that time.  The February and March 1992 
treatment records demonstrate the current existence of lumbar 
and cervical spine disorders, but none of the medical 
evidence in the claims file relates the current disorders to 
his sports activity in service or to any complaints of upper 
and lower extremity pain since discharge.

To the extent that the veteran is attempting to establish a 
relationship between his period of active service and his 
current disabilities, he is not competent to do so.  While he 
can testify to the continuity of his pain in the upper and 
lower extremities, he is not competent to relate this pain to 
his cervical and lumbar spine disorders, or to relate his 
spinal disorders to his sports activity in service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

While the Board recognizes that the veteran believes his 
current disorders to be related to his sports activity in 
service, in the absence of competent medical evidence 
relating the veteran's current cervical and lumbar spine 
disorders to his period of active service, the veteran's 
claims are not well-grounded.  Consequently, the veteran's 
claims of entitlement to service connection for a lumbar 
spine disorder and a cervical spine disorder are denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

